DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims:

13. (Currently Amended) A product testing method comprising:
receiving a test log transmitted form at least one test machine communicating with a monitoring terminal, the test log comprising identification of the test machine and status of the test machine;
determining, according to the test log, whether the testing machine is a faulty machine; and
recording the identification of the test machine in a fault information list when the testing machine is the faulty machine;
receiving a test-complete signal communication from the at least one test machine, [[the]] a placing product request signal comprises identification of the test machine that transmits the test-complete signal;
determining whether the identification in the product request signal is recorded in a fault information list;
triggering [[the]] a product placement signal when the identification in the product request signal is not recorded in the fault information list; and

wherein the test log further comprises test information of the product, the test information of the product comprises whether the product is a defective product; when [[“]]determining, according to the test log, whether the testing machine is a faulty machine [[”]] comprising: determining that the test machine is the faulty machine when a number of times that the product is the defective product continuously measured by the test machine exceeds a preset number of time.     
Allowable Subject Matter
Claims 1-4, 8, 13-16, and 20 are allowed.

Claims 1-4, 8, 13-16, and 20 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference No. 5,726,920 (Chen et al.) does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein recording the identification of the test machine in a fault information list when the testing machine is a faulty machine, and determining that the test machine is the faulty machine when a number of products continuously declared/measured by the (test) machine to be failed/defective products exceeds a preset number as cited in independent claims 1 and 13.

Instead, Chen et al. disclose database computer uses information collected over time from various source the test stations to determine that an excess number of failures that the problem lies upstream in a given fabrication line rather than at any specific testing station and to determine that a specific piece of final wafer sort (FWS) test equipment is in some way defective and is identifying too many dice as being bad when in fact the dice may be good.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864